Name: Commission Implementing Regulation (EU) NoÃ 809/2011 of 11Ã August 2011 amending Regulation (EC) NoÃ 2074/2005 as regards documentation accompanying imports of frozen fishery products directly from a freezer vessel Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  fisheries;  tariff policy;  trade;  animal product
 Date Published: nan

 12.8.2011 EN Official Journal of the European Union L 207/1 COMMISSION IMPLEMENTING REGULATION (EU) No 809/2011 of 11 August 2011 amending Regulation (EC) No 2074/2005 as regards documentation accompanying imports of frozen fishery products directly from a freezer vessel (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the second paragraph of Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular the second paragraph of Article 16 thereof, Whereas: (1) Regulation (EC) No 853/2004 provides inter alia that food business operators importing products of animal origin from third countries are to ensure that import only takes place if the requirements of Article 14 of Regulation (EC) No 854/2004 are satisfied. (2) Article 14 of Regulation (EC) No 854/2004 provides that a document meeting certain requirements is to accompany consignments of products of animal origin when they are imported into the Union. However, Article 15(3) of that Regulation provides that when fishery products inter alia are imported directly from a freezer vessel, that document may be replaced by a document signed by the captain. (3) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (3) set outs model health certificates, including one for imports of fishery products, in Annex VI thereto. (4) Member States and stakeholder organisations have requested the Commission to establish a model document to be signed by the captain in order to harmonise the information requested and procedures applied when frozen fishery products are imported into the Union directly from a freezer vessel. (5) The model document to be signed by the captain should specifically refer to the provisions relevant for handling of fishery products as laid down in Section VIII of Annex III to Regulation (EC) No 853/2004 on board freezer vessels. The model document should also fit into the electronic system for exchange of health certificates and import documents between the National Competent Authorities for health issues in relation to live animals and products of animal origin (TRACES). (6) It is therefore appropriate to establish a harmonised model document to be signed by the captain when fishery products are imported into the Union directly from a freezer vessel. Regulation (EC) No 2074/2005 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2074/2005 is amended as follows: (1) Article 6 is replaced by the following: §Article 6 Model health certificates and documents for imports of certain products of animal origin for the purpose of Regulations (EC) Nos 853/2004 and 854/2004 1. The models of the health certificates and documents, as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004, to be used when importing products of animal origin listed in Annex VI to this Regulation are set out in that Annex. 2. The model of the document to be signed by the captain, that may replace the document required under Article 14 of Regulation (EC) No 854/2004 when fishery products are imported directly from a freezer vessel, as provided for in Article 15(3) of that Regulation, is set out in Annex VI to this Regulation. § (2) Annex VI is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 206. (3) OJ L 338, 22.12.2005, p. 27. ANNEX Annex VI to Regulation (EC) No 2074/2005 is amended as follows: (1) The title of Annex VI and Sections I to VI are replaced by the following: MODEL HEALTH CERTIFICATES AND DOCUMENTS FOR IMPORTS OF CERTAIN PRODUCTS OF ANIMAL ORIGIN SECTION I CHAPTER I FROGS LEGS AND SNAILS Health certificates as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of frogs legs and snails shall comply with the models laid down respectively in Part A and Part B of Appendix I to this Annex. CHAPTER II GELATINE Without prejudice to other specific Union legislation, in particular to legislation on transmissible spongiform encephalopathies and hormones, health certificates as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of gelatine and raw materials for the production of gelatine shall comply with the models laid down respectively in Part A and Part B of Appendix II to this Annex. CHAPTER III COLLAGEN Without prejudice to other specific Union legislation, in particular to legislation on transmissible spongiform encephalopathys and hormones, health certificates as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of collagen and raw materials for the production of collagen shall comply with the models laid down respectively in Part A and Part B of Appendix III to this Annex. CHAPTER IV FISHERY PRODUCTS The health certificate as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of fishery products shall comply with the model laid down in Appendix IV to this Annex. CHAPTER V LIVE BIVALVE MOLLUSCS The health certificate as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of live bivalve molluscs shall comply with the model laid down in Appendix V to this Annex. CHAPTER VI HONEY AND OTHER APICULTURE PRODUCTS The health certificate as referred to in Article 6(1)(d) of Regulation (EC) No 853/2004 for imports of honey and other apiculture products shall comply with the model laid down in Appendix VI to this Annex. SECTION II MODEL DOCUMENT TO BE SIGNED BY THE CAPTAIN The document to be signed by the captain, that may replace that required under Article 14 of Regulation (EC) No 854/2004 when frozen fishery products are imported directly from a freezer vessel, as provided for in Article 15(3) of that Regulation, shall comply with the model document laid down in Appendix VII to this Annex. (2) The following Appendix VII is added: Appendix VII to Annex VI MODEL DOCUMENT, TO BE SIGNED BY THE CAPTAIN, ACCOMPANYING IMPORTS WHEN FROZEN FISHERY PRODUCTS ARE IMPORTED DIRECTLY INTO THE EUROPEAN UNION FROM A FREEZER VESSEL